Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 applicant claims a “high melting point” metal. This is a relative term of degree. It is not clear what a high melting point metal is defined. The meats and bounds of the claim can’t be determined. 
Correction required.
For purposes of examination the cited art is considered to teach a high melting point metal. 





Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward.
Ward (US 2007/0248758) teaches growing single walled carbon nanotubes selectively from catalyst that can include nanoparticles of iron-molybdenum (see [0080, 0090. 0127] and claims). 
Ward teaches carbon precursor gases to grow CNTs via CVD process including CO containing oxygen (See [0083] and claims). 
Ward teaches thicknesses of the catalyst at 1-2 nm (see [0087]), rendering obvious this sizing of nanoparticle catalyst in addition to the below reasoning. 
The substrate can be silicon (See [0088] and Examples). 
Regarding claim 9, the feedstock gases can be mixed with argon or nitrogen (See [0083]).  
Ward teaches [0084] factors influencing nanotube growth include catalyst composition, catalyst diameter, catalytic growth efficiency, temperature, CVD run time and choice of reagents including catalyst and feedstock gasses as well as reductants and inert carrier gasses, flow rates, ratios of gasses and mixtures and substrate type and composition [0084]. 

It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Simard.
Ward does not teach the claimed oxidation agent. 
Simard (US 2009/0214799) teaches oxidizing single walled carbon nanotubes with an oxidizing agent that can include water, and carbon monoxide interchangeably (See claims; particularly claims 34 and 35). Simard also teaches using cerium oxide to release oxygen and produce selective single walled carbon nanotubes (see [0108-0109]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide water, or cerium oxide as an oxidation agent because Simard teaches it is useful and can be used interchangeably with carbon monoxide (CO) as in the primary reference and it aids in producing single walled carbon nanotubes selectively. 




Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIEL H MILLER/Primary Examiner, Art Unit 1783